Exhibit 10.1

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “First Amendment”)
is entered into as of February 22, 2013 (the “First Amendment Date”), by and
among the following: (i) WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”),
(ii) SOUTHERN FRAC, LLC, a Texas limited liability company (the “Borrower”),
(iii) GENERAL FINANCE CORPORATION, a Delaware corporation (“GFN”), and (iv) GFN
MANUFACTURING CORPORATION, a Delaware corporation (“GFN Mfg” and, together with
GFN, the “Guarantors”)(the Borrower and the Guarantors shall be collectively
referred to herein as the “Loan Parties”).

RECITALS

Reference is made to the following:

 

  A. Lender, Borrower and Guarantors have entered into that certain Credit and
Security Agreement, dated as of October 1, 2012 (the “Credit Agreement”).

 

  B. GFN has executed and delivered to Lender the following (collectively, the
“GFN Loan Documentation”): (1) that certain Limited Continuing Guaranty, dated
as of October 1, 2012, for the benefit of Lender, and thereby has
unconditionally guaranteed the full and prompt payment of a portion of the
obligations owing by Borrower to Lender, subject to the conditions and
limitations set forth in the GFN Guaranty; and (2) that certain Subordination
Agreement, dated as of October 1, 2012, by and between GFN and Lender.

 

  C. GFN Mfg has executed and delivered to Lender the following (collectively,
the “GFN Mfg Loan Documentation”): (1) that certain Continuing Guaranty, dated
as of October 1, 2012, for the benefit of Lender; (2) that certain Security
Agreement, dated as of October 1, 2012, by and between GFN Mfg and Lender; and
(3) that certain Subordination Agreement, dated as of October 1, 2012, by and
between GFN Mfg and Lender.

 

  D. Upon consummation of the transactions contemplated by the Acquisition
Agreement (as defined in the Credit Agreement), GFN and GFN Mfg issued certain
unsecured promissory notes (such notes, including the Seller Promissory Note (as
defined in the Credit Agreement), are hereinafter referred to as the “Seller
Notes”) to Shane Boston.

 

  E. For the benefit of the Lender, the payment of the Seller Notes was
subordinated to the prior indefeasible payment in full of the Obligations (as
defined in the Credit Agreement) pursuant to that certain Subordination
Agreement, dated as of October 1, 2012, by and between Shane Boston and Lender
(the “Seller Subordination Agreement”).

 

  F. Borrower has requested that GFN be allowed to prepay (arrange for the
prepayment with funds contributed by GFN in the case of the Seller Promissory
Note owing by GFN Mfg) all or a portion of each of the Seller Notes in an
aggregate amount equal to $1,010,890.44 as of the First Amendment Date (the
“Proposed Prepayment Transaction”); absent the prior written consent of Lender,
such prepayment would result in the occurrence of one or more Events of Default
under the Credit Agreement.

 

  G. Subject to the terms conditions and limitations set forth herein, Lender is
willing to consent to the Proposed Prepayment Transaction and amend the Credit
Agreement to accommodate the effects of such transaction as set forth in this
First Amendment.

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Lender and the Loan Parties, intending to be legally bound, agree to the
accuracy and completeness of the above Recitals, and further agree as follows:

1. DEFINITIONS. All capitalized terms used but not otherwise defined in this
First Amendment shall have the meanings ascribed to them in the Credit
Agreement.

2. CONSENT TO PROPOSED PREPAYMENT TRANSACTION; LIMITATION OF CONSENT.

2.1. Consent to Proposed Prepayment Transaction. Subject to the terms,
conditions and limitations contained in this First Amendment (including, without
limitation, the full and timely satisfaction of each of the conditions precedent
specified in Article 4 of this First Amendment) and the Credit Agreement, Lender
hereby: (a) consents to GFN’s prepayment of the Seller Notes in an aggregate
amount equal to $1,010,890.44 on or about the First Amendment Date with funds
derived solely from GFN and not directly or indirectly from Borrower, GFN Mfg or
any of their respective assets or properties; (b) consents to the amendment and
restatement of the Seller Promissory Note in the form attached hereto as Exhibit
A as of the First Amendment Date; and (c) consent to Shane Boston’s pledge of
the Seller Promissory Note to Vintage Bank, subject to receipt of confirmation
from Vintage Bank that it has received, and taken such pledge subject to, the
terms and conditions of that certain Amended and Restated Subordination
Agreement, dated as the First Amendment Date, by and between Shane Boston and
Lender (the “Restated Seller Subordination Agreement”), which confirmation shall
be in substantially the form attached hereto as Exhibit B (the “Vintage
Consent”).

2.2. Limitation of Consent. The consent provided by Section 2.1 of this First
Amendment applies only to the Proposed Prepayment Transaction described in this
First Amendment and to the extent occurring on or about the First Amendment
Date, and nothing contained in this First Amendment or any related communication
between Lender and any of the Loan Parties should be considered a waiver of any
other term, condition or limitation contained in the Loan Documents (including
any of the GFN Loan Documents or the GFN Mfg Loan Documents) (collectively, the
“Other Terms”). Similarly, nothing contained in this letter shall directly or
indirectly in any way: (a) impair, prejudice or otherwise adversely affect
Lender’s right at any time to exercise any right, privilege or remedy provided
in the Credit Agreement, any other Loan Document or under applicable law with
respect to any action or transaction proposed by any Loan Party, (b) amend or
alter any provision of the Credit Agreement or any other Loan Document except as
expressly provided in this First Amendment, or (c) constitute any course of
dealing or other basis for altering any obligation of Borrower or any Guarantor
under the Credit Agreement or any other Loan Document with respect to the Other
Terms or otherwise.

3. AMENDMENTS TO CREDIT AGREEMENT.

a. As of the First Amendment Date, Schedule 1.1 to the Credit Agreement is
hereby amended by adding definition of “First Amendment” to such Schedule to
read in its entirety as follows:

“First Amendment” means that certain First Amendment to Credit and Security
Agreement, dated as of February 22, 2013, by and among Lender, Borrower and
Guarantors, as the same may be amended, modified, supplemented or restated from
time to time.

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 2



--------------------------------------------------------------------------------

b. As of the First Amendment Date, Schedule 1.1 to the Credit Agreement is
hereby amended by amending and restating the definitions of “Seller Promissory
Note” and “Seller Subordination Agreement” to read in their entirety as follows:

“Seller Promissory Note” means that certain Amended and Restated Promissory
Note, dated as of February 22, 2013, executed by GFN Mfg and payable to the
order of Shane Boston in the stated principal amount of $1,670,000, as the same
may be amended, modified or restated from time to time with the prior written
consent of Lender.

“Seller Subordination Agreement” means that certain Amended and Restated
Subordination Agreement, dated as of February 22, 2013, by and between Lender
and Shane Boston, as the same may be further amended, modified or restated in
writing from time to time.

4. CONDITIONS PRECEDENT TO EFFECTIVENESS OF FIRST AMENDMENT. The effectiveness
of this First Amendment is subject to the full satisfaction of the following
conditions precedent on or before 5:00 pm CDT, Wednesday, February 22, 2013,
unless specifically waived or extended in writing by Lender:

4.1. Lender shall have received this First Amendment, duly executed by Borrower
and each Guarantor

4.2. Lender shall have received each of the following:

(a) a copy of that certain Promissory Note, dated October 1, 2012, executed by
GFN and payable to Shane Boston in the stated amount of $1,000,000, duly
cancelled by Shane Boston;

(b) a copy of the executed Amended and Restated Promissory Note, dated as of
February 22, 2013, executed by GFN Mfg and payable to the order of Shane Boston
in the stated principal amount of $1,670,000;

(c) the Restated Seller Subordination Agreement, duly executed (and bearing
appropriate notary acknowledgements) by Shane Boston; and

(d) the Vintage Consent, transferred to letterhead of Vintage Bank and duly
executed by Vintage Bank.

4.3. Lender shall be satisfied with all corporate proceedings taken in
connection with the transactions contemplated by this First Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender and its legal counsel.

4.4. The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents shall be true and correct on and as of
the First Amendment Date and the date on which all conditions precedent
hereunder are satisfied, except to the extent that any such representations or
warranties relate to an earlier specific date or dates.

4.5. No Default or Event of Default under the Credit Agreement or the other Loan
Documents shall have occurred and be continuing, unless such Default or Event of
Default has been specifically waived in writing by Lender.

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 3



--------------------------------------------------------------------------------

5. ACKNOWLEDGEMENT OF GUARANTORS.

5.1. GFN Reaffirmation. GFN hereby acknowledges and agrees that (a) the Credit
Agreement and each of the GFN Loan Documents is in full force and effect and
continues to be the valid, legal and binding obligation of GFN to the extent GFN
is a party thereto, and (b) the obligations arising thereunder are without
offset or reduction. GFN hereby (i) consents to the terms of this First
Amendment and agrees that nothing herein shall impair in any way its obligations
under the Credit Agreement or any of the GFN Loan Documents and (ii) reaffirms
each of its representations, warranties, covenants, guarantees and other
agreements set forth in the Credit Agreement or any of the GFN Loan Documents.

5.2. GFN Mfg Reaffirmation. GFN Mfg hereby acknowledges and agrees that (a) the
Credit Agreement and each of the GFN Mfg Loan Documents is in full force and
effect and continues to be the valid, legal and binding obligation of GFN Mfg to
the extent GFN Mfg is a party thereto, and (b) the obligations arising
thereunder are without offset or reduction. GFN Mfg hereby (i) consents to the
terms of this First Amendment and agrees that nothing herein shall impair in any
way its obligations under the Credit Agreement or any of the GFN Mfg Loan
Documents and (ii) reaffirms each of its representations, warranties, covenants,
guarantees and other agreements set forth in the Credit Agreement or any of the
GFN Mfg Loan Documents.

6. ADDITIONAL COVENANTS; RATIFICATIONS; REPRESENTATIONS AND WARRANTIES.

6.1. The terms and provisions set forth in this First Amendment shall supersede
all inconsistent terms and provisions set forth in the Credit Agreements and,
except as expressly set forth in this First Amendment, the terms and provisions
of the Credit Agreement are ratified and confirmed and shall continue in full
force and effect. The parties hereto agree that the Credit Agreement shall
continue to be legal, valid, binding and enforceable in accordance with its
terms, and this First Amendment constitutes a Loan Document for all purposes.

6.2. The Loan Parties hereby represent and warrant to Lender as to itself:

(a) the execution, delivery and performance of this First Amendment and any and
all other agreements executed and/or delivered in connection herewith or
therewith have been authorized by all requisite action on the part of the Loan
Parties and their respective directors and shareholders, and will not violate
the Governing Documents of any of the Loan Parties;

(b) the representations and warranties contained in this First Amendment and the
Credit Agreement are true and correct on and as of the date hereof as though
made on and as of such date, except to the extent that breaches thereof are
specifically waived by this First Amendment;

(c) no Default or Event of Default has occurred and is continuing;

(d) Loan Parties are in full compliance with all covenants and agreements
contained in the Credit Agreement (and the Loan Documents);

(e) the consummation of the Proposed Prepayment Transaction and this First
Amendment will not (i) violate any provision of the organizational documents or
governing instruments; (ii) violate any judgment, order, ruling, injunction,
decree or award of any court, administrative agency or governmental body
against, or binding upon, any of the Loan Parties; or (iii) constitute a
violation by any of the Loan Parties of any law or regulation of any
jurisdiction applicable to any of the Loan Parties;

(f) this First Amendment was reviewed by each of the Loan Parties, who
acknowledges and agrees that such Loan Party (i) understands fully the terms of
this First Amendment and the consequences of the issuance hereof, (ii) has been
afforded an opportunity to have this First Amendment reviewed by, and to discuss
this First Amendment with, such attorneys and other Persons as Borrower may
wish, and (iii) has entered into this First Amendment of its own free will and
accord and without threat or duress; and

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 4



--------------------------------------------------------------------------------

(g) this First Amendment and all information furnished to Lender is made and
furnished in good faith, for value and valuable consideration; and this First
Amendment has not been made or induced by any fraud, duress or undue influence
exercised by Lender or any other Person.

7. MISCELLANEOUS.

7.1. Misrepresentation. Borrower shall indemnify and hold Lender (and each of
its officers, agents, employees, affiliates, and representatives) harmless from
and against any losses, damages, costs and expenses (including attorneys’ fees)
incurred by Lender as a direct or indirect result of (a) any breach of any
representation or warranty contained in this First Amendment, or (b) any breach
or default under any of the covenants or agreements contained in this First
Amendment.

7.2. Covenants and Agreements. Borrower hereby agrees and acknowledges that it
is, well and truly indebted to Lender pursuant to the terms of the Loan
Documents and hereby agrees to observe, comply with and perform all of the
obligations, terms and conditions under or in connection with the Loan
Documents.

7.3. Ratification of Liens and Security Interests. Each of the Loan Parties
hereby acknowledges and agrees that the liens and security interests of Lender,
as more fully described in Credit Agreement and the other Loan Documents, are
valid and subsisting liens and security interests and are superior to all liens
and security interests other than those exceptions approved by Lender in writing
and as otherwise permitted under the Credit Agreement.

7.4. No Waiver. Each of the Loan Parties agrees that nothing contained in this
First Amendment shall affect or impair the validity or priority of the liens and
security interests under any of the Loan Documents. Lender further reserves all
of its rights under Loan Documents, except as expressly modified herein.

7.5. Survival of Representations and Warranties. Except as provided otherwise in
this First Amendment, all representations and warranties made in the Credit
Agreement and the other Loan Documents including, without limitation, any
document furnished in connection with this First Amendment, shall survive the
execution and delivery of this First Amendment, and no investigation by Lender
or any closing shall affect the representations and warranties or the right of
Lender to rely upon them.

7.6. Reference to Credit Agreement. Each of the Loan Documents and the Credit
Agreement and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Credit Agreement shall mean a reference
to the Credit Agreement as amended hereby.

7.7. Expenses of Lender. Borrower agrees to pay on demand all costs and expenses
incurred by Lender in connection with the preparation, negotiation and execution
of this First Amendment and any other agreements executed pursuant hereto,
including, without limitation, the reasonable costs and fees of Lender’s legal
counsel. Borrower acknowledges that Lender may debit Borrower’s account to pay
such costs and expenses without further consent of, or notice, to Borrower.
Further, Borrower acknowledges that, at the execution and delivery of this First
Amendment, Lender may debit Borrower’s account to pay costs and expenses,
including Lender’s attorneys’ fees, incurred at such time.

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 5



--------------------------------------------------------------------------------

7.8. Severability. Any provision of this First Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this First Amendment, and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

7.9. Successors and Assigns. This First Amendment will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.

7.10. Headings. The headings of the sections and subsections of this First
Amendment are inserted for convenience only and do not constitute a part of this
First Amendment.

7.11. Counterparts. This First Amendment may be executed in counterparts, and
when so executed each counterpart shall be deemed to be an original, and said
counterparts together shall constitute one and the same instrument. However, no
party shall be required to exhibit or prove all counterparts of the original
agreement to make proof of same, rather each counterpart shall constitute an
enforceable agreement against the party who has executed the same.

7.12. Facsimile and Electronic Execution. This First Amendment may be executed
and delivered by facsimile or other electronic transmission, and the production
of a facsimile counterpart shall have the same force and effect as production of
an originally executed counterpart for all purposes.

7.13. No Commitment. Each of the Loan Parties agrees that Lender has not made
any commitment or other agreement regarding further amendment the Credit
Agreement or the other Loan Documents. Each of the Loan Parties warrants and
represents that each of the Loan Parties has not, and will not, rely on any
commitment or other agreement on the part of Lender unless such commitment or
agreement is in writing and signed by Lender.

7.14. Survival. All representations, warranties, covenants and agreements of the
parties made in this First Amendment shall survive the execution and delivery
hereof, until such time as all of the obligations of the parties hereto shall
have lapsed in accordance with their respective terms or shall have been
discharged in full.

7.15. Time of Essence. The parties to this First Amendment have agreed
specifically with regard to the times for performance set forth in this First
Amendment. Further, the parties to this First Amendment acknowledge that the
agreements with regard to the times for performance are material to this First
Amendment. Therefore, the parties agree and acknowledge that time is of the
essence to this First Amendment.

7.16. Agreement Binding on Borrower and Guarantors. The Loan Parties agree that
this Agreement will be binding on each of the Loan Parties and their respective
successors and assigns; provided, no obligation or right hereunder shall be
assignable by any Borrower Party (whether voluntarily, involuntarily or by
operation of law) without the prior written consent of Lender.

7.17. Law Governing. THIS FIRST AMENDMENT SHALL BE DEEMED TO HAVE BEEN
SUBSTANTIALLY NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE INTERPRETED
AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF TEXAS
APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN, WITHOUT
GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE THAT
COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER JURISDICTION.

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 6



--------------------------------------------------------------------------------

7.18. Waiver; Modification. NO PROVISION OF THIS FIRST AMENDMENT MAY BE WAIVED,
CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY ON THE PART OF
LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES, WHICH THE PARTIES
HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.

7.19. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE LOAN PARTIES HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT THEREOF.

7.20. Final Agreement. THIS FIRST AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS FIRST AMENDMENT IS EXECUTED. NEITHER THIS FIRST AMENDMENT NOR THE
LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

7.21. Release. EACH OF THE BORROWER AND GUARANTORS HEREBY ACKNOWLEDGES THAT AS
OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE INDEBTEDNESS OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDER OR ANY OF
ITS AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE DIRECTORS OFFICERS,
AGENTS, EMPLOYEES, OR ATTORNEYS. EACH OF THE BORROWER AND GUARANTORS HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER, AND ITS
AFFILIATES AND PARTICIPANTS, AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS,
OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS FIRST
AMENDMENT IS EXECUTED, WHICH SUCH PERSON MAY NOW OR HEREAFTER HAVE AGAINST
LENDER, ITS PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 7



--------------------------------------------------------------------------------

ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS FIRST AMENDMENT. EACH OF THE BORROWER AND GUARANTORS
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST LENDER, ANY OF ITS AFFILIATES, AND PARTICIPANTS,
AND THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS,
EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING OUT OF OR RELATED TO
AGENT’S OR LENDER’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS MADE IN
CONNECTION WITH ADMINISTERING, ENFORCING, MONITORING, COLLECTION OR ATTEMPTING
TO COLLECT THE OBLIGATIONS PRIOR TO THE FIRST AMENDMENT DATE.

[Remainder of page intentionally blank; signature pages follow.]

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT -- PAGE 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Guarantors, and Lender have caused this First
Amendment to be executed and delivered as of the date first written.

 

BORROWER AND GUARANTORS:

 

 

SOUTHERN FRAC, LLC

 

  By:  

/s/ Christopher A. Wilson

  Name:   Christopher A. Wilson   Title:  

Secretary

 

 

GFN MANUFACTURING CORPORATION

 

  By:  

/s/ Christopher A. Wilson

  Name:   Christopher A. Wilson   Title:  

Secretary

 

 

GENERAL FINANCE CORPORATION

 

  By:  

/s/ Christopher A. Wilson

  Name:   Christopher A. Wilson   Title:  

Vice President & General Counsel

 

LENDER:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

  By:  

/s/ Ron Zeiber

  Name:   Ron Zeiber   Title:   Authorized Signatory, Vice President

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Promissory Note

(See attached)

EXHIBIT A TO FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

Vintage Consent

(See attached)

EXHIBIT B TO FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

To: Wells Fargo Bank, National Association

The undersigned, Vintage Bank, hereby confirms that it has received a copy of
that certain Amended and Restated Subordination Agreement, dated as of
February 22, 2013, by and between Wells Fargo Bank, National Association (“Wells
Fargo”), and Shane Boston (as the same may be further amended, modified or
restated in writing from time to time by and between Wells Fargo and Shane
Boston, the “Subordination Agreement”), which Subordination Agreement
subordinates the rights (including the right to receive payments, take
collateral or otherwise enforce the terms thereof) of the holder of that certain
Amended and Restated Promissory Note, dated as of February 22, 2013, executed by
GFN Manufacturing Corporation and payable to the order of Shane Boston in the
stated principal amount of $1,670,000 (the “Subordinated Note”).

The terms of the Subordination Agreement also limit the ability of Shane Boston
to pledge or otherwise transfer the Subordinated Note without the express
written consent of Wells Fargo.

In order to induce Wells Fargo to consent to the pledge of the Subordinated Note
to Vintage Bank, the undersigned Vintage Bank acknowledges and agrees that it
shall be bound by the terms, conditions and limitations of the Subordination
Agreement (to the same extent as though having executed and delivered the same
to Wells Fargo) to the extent Vintage Bank shall now or hereafter become the
holder of the Subordinated Note or shall otherwise be entitled to enforce the
terms thereof.

Further, Vintage Bank shall not undertake to further pledge, assign or transfer
the Subordinated Note or any interest therein (whether by endorsement or
otherwise) without the prior written consent of Wells Fargo.

Vintage Bank agrees to reaffirm its obligations hereunder from time to time
pursuant to such forms of reaffirmation as Wells Fargo may require from time to
time.

 

Very truly yours,

 

VINTAGE BANK

 

By:  

 

Name:   Title:  

Acknowledged and Agreed:

Wells Fargo Bank, National Association

 

By:  

 

Name:   Title:  

EXHIBIT B TO FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT